DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) are rejected under 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Specification
The abstract of the disclosure is objected to because “Disclosed in some examples and In some examples, the Disclosed referrers to the embodiment to specification.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation " the means for and dependent upon the claim 1" in line 1.  This means does not disclose in the device clam 1. There is insufficient antecedent basis for this limitation in the claim.



Claim Interpretation(f)
The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims 15/18/19, in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 	Claims 15 and 18-19 are  limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a data transfer device to receive…, read…, encrypt…, store…” in claims 19-20 and 22-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5,7-12,14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker US 2022/0366424 in view of Abidin US 2018/0332029.

 	As per claim 1. Dorogusker discloses a computing device for authenticating a , user using encrypted biometric data without distributing unencrypted biometric data or decrypting biometric data during authentication, the computing device comprising: 
 	a hardware processor (par 0075 computer hardware  ); a memory, storing instructions, which when executed by the hardware processor (par 0114  PPS units 612 and memory 614. Furthermore, PPS units can comprise hardware and/or software components), causes the hardware processor to perform operations comprising:
 	 receiving a first set of data points representing a biometric characteristic of a user ( par 0007 biometric characteristics as a method of payment using a mobile device, and par 0022 the customer registers his fingerprint on his personal mobile device, using a biometric scanner provided with the mobile phone. The mobile device, through a biometric sensor, receives the fingerprint (either as an image or a set of points) and computes a digital signature by, for example, by adding a token to the received fingerprint. And fig.4a, receiver); 
 	determining an encryption parameter of an encryption function using the first set of data points ( par 0065 the biometric scanner 240, when scanning a fingerprint, determines sets of minutia and ridge points, such as ridge endings, directional information, and bifurcations of the ridge patterns extracted from the input fingerprint, hereinafter referred to as minutiae set 222.  And 0066 the biometric scanner 240 sends the minutiae sets to a signature component 214 , i.e. encryption parameter of an encryption function, being executed by a processor, i.e. determining the  of the mobile device 206 to generate the digital or encrypted signature 224. ); 
encrypting, using the encryption function and the encryption parameter, challenge data to create encrypted authentication data (par 0079 The user interface B of the mobile device 304 presents the user with an option to re-scan the fingerprint, i.e. challenge data to… generates a digital signature , i.e. encrypted authentication data. The mobile device 304 matches the two fingerprints received and generates a digital signature using tokenization techniques.  The mobile device 304 displays a message, i.e. , i.e. challenge  to indicate this on the screen in the user interface C. Once confirmed, another interface may request the customer 106 to enter a password associated with the POS terminal 104. Once confirmed, another interface may request, i.e. challenge,  the customer 106 to enter a password, i.e. challenge data,  to  associated with the POS terminal 104 to generate the digital signature of the fingerprint    and par 0022 The POS terminal sends a notification, i.e. challenge  to the mobile device to confirm the payment transaction, that is to authorize by re-entering the fingerprint, i.e. challenge data, to generate the digital signature,  on their respective device,); 
receiving, during an authentication process, encrypted challenge data for authenticating the user from a network based authentication device ( par 0084 the POS terminal further encrypts the received digital signature, i.e. encrypted challenge data,  and transmits the encrypted signature via a communication network, e.g., the USB/Wi-Fi connection (step 408), to a central server, such as the payment processing system 114 ); and 
determining, using the computing device during the authentication process, whether to authenticate the user using a comparison of the encrypted authentication data to the encrypted challenge data( par 0085 the PPS 114 deconstructs or analyzes the payment instrument matching with the buyer digital signature to determine identifier information of the customer 102, and optionally, the merchant 103. The PPS 114 also identifies a financial account connected to the buyer based on the identifier information of the user 107 (step 416). So determining the digital signature to authenticate the user).  
 Dorogusker does not explicitly disclose a challenge data to create encrypted authentication data.
However, Abidin discloses a challenge data to create encrypted authentication data(par 0039  request for authentication received at the second server 110, the mobile phone 200 will sign (using the private key) a received challenge data and provide a signed version of the same back to the second server 110).

Motivateion would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate signing the received challenge data taught by Abidin into signing the biometric signature data of Dorogusker to yield a predictable result, which reduce computational resource requirement by the external device scanner. Thus, to improve the general user handling of passwords, in a session environment, further improving the overall usability(par 0004).

As per claim 2, Dorogusker in view of Abidin discloses the computing device of claim 1, Dorogusker discloses wherein the challenge data is a second password (par 0079 The user interface B of the mobile device 304 presents the user with an option to re-scan the fingerprint, i.e. challenge data to… generates a digital signature , i.e. encrypted authentication data. The mobile device 304 matches the two fingerprints received and generates a digital signature using tokenization techniques.  The mobile device 304 displays a message, i.e. , i.e. challenge  to indicate this on the screen in the user interface C. Once confirmed, another interface may request the customer 106 to enter a password associated with the POS terminal 104. Once confirmed, another interface may request, i.e. challenge,  the customer 106 to enter a password, i.e. challenge data,  to  associated with the POS terminal 104 to generate the digital signature of the fingerprint).  

As per claim 3, Dorogusker in view of Abidin discloses the computing device of claim 1, Dorogusker discloses wherein the challenge data is a second set of data points representing a second biometric characteristic of the user(par 0022 The POS terminal sends a notification to the mobile device to confirm the payment transaction, that is to authorize by re-entering the fingerprint , i.e. can be seen as second set of data points, on their respective device and 0051 The biometric sensor 120 implements a tokenization technique, similar to the one used at the time of fingerprint registration, to generate another digital signature or representation of the imprint in response to the captured fingerprint at the merchant's location. And par 0067 To generate a digital signature 224 of the received fingerprint or minutiae sets representing the fingerprints, the signature component 214 obtains the minutiae set(s) and extracts features,, i.e. second set of points of the re-entry of the fingerprints).  

As per claim 4. Dorogusker in view of Abidin discloses The computing device of claim 1, Abidin discloses wherein the operations of determining, during the authentication process, whether to authenticate the user based upon the encrypted authentication data comprises (par 0033 a client device such as client device 102 is authenticated using a challenge-response authentication schema and par 0037  the public key of the key pair and relating to the biometric data for the user has previously been distributed, e.g. to the first 108 and the second server 110. In the first server 108 with the purpose of accessing the privileged information at the first server 108, the first server 108 uses the public key to determining the validity of the previously received signed version of the challenge data element. If it is determined that the challenge data element is validly signed, the user is authenticated, S7. As understood, the private and public key (of the key pair) may be formed and used according to any known public key algorithm ): 
identifying encrypted challenge data (par 0005/0013 receiving, at the server, a request for authentication, transmitting, from the server to the client device, a challenge data element, signing, at the client device, the challenge data element using the private key, transmitting, from the client device to the server, a signed version of the challenge data element, and authenticating, at the server, the user by validating the signed version of the challenge data element using a previously stored public key relating to the user. ); and authenticating the user based upon a match between the encrypted challenge data and the encrypted authentication data (par 0015 code for transmitting a challenge data element, code for signing the challenge data element using the private key, code for transmitting a signed version of the challenge data element, and code for authenticating the user by validating the signed version of the challenge data element using a previously stored public key relating to the user ).  

As per claim 5. Dorogusker in view of Abidin discloses The computing device of claim 4, Abidin discloses wherein the operations further comprise:
 receiving a second set of data points representing a biometric characteristic, or a password entered during the authentication process (par 0037 the public key of the key pair and relating to the biometric data for the user has previously been distributed, e.g. to the first 108 and the second server 110. In the first server 108 with the purpose of accessing the privileged information at the first server 108, the first server 108 uses the public key to determining the validity of the previously received signed version of the challenge data element. If it is determined that the challenge data element is validly signed, the user is authenticated, ); 
selecting a second encryption parameter of the encryption function using the second set of data points ( par 0039  by means of forming and using a combination of a key pair and a challenge scheme, the user will readily be allowed access also to the second server 110, i.e. without having to resort to proceeding through all steps as listed above. Rather, following a further request for authentication received at the second server 110, the mobile phone 200 will sign (using the private key) a received challenge data and provide a signed version of the same back to the second server 110. Also the second server 110 may then authenticate the user using the public key previously provided. Accordingly, it may not even be necessary for the user to once again provide a fingerprint for accessing the second server 110, a single sign-on procedure is provided. ); and 
encrypting, using the encryption function and the second encryption parameter, second challenge data to create the encrypted challenge data ( par 0013 a client device and an authentication server connected there-between using a network connection, the authentication system configured for single sign-on of a user operating the client device, the authentication system configured for receiving, at the client device, a user specific data element, wherein the user specific data element comprises biometric data relating to the user, forming, at the client device, a key pair based on the user specific data element, a previously selected data element stored at the client device and an ID of the user, wherein the key pair comprises a public and a private key, and wherein the previously selected data element comprises information individually selected by the user, receiving, at the server, a request for authentication, transmitting, from the server to the client device, a challenge data element, signing, at the client device, the challenge data element using the private key, transmitting, from the client device to the server, a signed version of the challenge data element, and authenticating, at the server, the user by validating the signed version of the challenge data element using a previously stored public key relating to the user).  

As per claim 7, Dorogusker in view of Abidin discloses the computing device of claim 1, Dorogusker discloses wherein the encryption function is a Rivest- Shamir-Adleman (RSA) encryption function, and wherein the encryption parameter comprises a key ( par 0162 The cryptographic component allows for the encryption and/or decryption of provided data. The cryptographic component allows for both symmetric and asymmetric (e.g., Pretty Good Protection (PGP)) encryption and/or decryption. The cryptographic component may employ cryptographic techniques such as, but not limited to: digital certificates (e.g., X.509 authentication framework), digital signatures, dual signatures, enveloping, password access protection, public key management, and/or the like. The cryptographic component will facilitate numerous (encryption and/or decryption) security protocols such as, but not limited to: checksum, Data Encryption Standard (DES), Elliptical Curve Encryption (ECC), International Data Encryption Algorithm (IDEA), Message Digest 5 (MD5, which is a one way hash operation), passwords, Secure Socket Layer (SSL)).  

As per claim 8, Dorogusker discloses a method for authenticating a user at a computing device using encrypted biometric data without distributing unencrypted biometric data or decrypting biometric data during authentication, the method comprising: 
 receiving a first set of data points representing a biometric characteristic of a user ( par 0007 biometric characteristics as a method of payment using a mobile device, and par 0022 the customer registers his fingerprint on his personal mobile device, using a biometric scanner provided with the mobile phone. The mobile device, through a biometric sensor, receives the fingerprint (either as an image or a set of points) and computes a digital signature by, for example, by adding a token to the received fingerprint. And fig.4a, receiver ); 
 	determining an encryption parameter of an encryption function using the first set of data points ( par 0065 the biometric scanner 240, when scanning a fingerprint, determines sets of minutia and ridge points, such as ridge endings, directional information, and bifurcations of the ridge patterns extracted from the input fingerprint, hereinafter referred to as minutiae set 222.  And 0066 the biometric scanner 240 sends the minutiae sets to a signature component 214 , i.e. encryption parameter of an encryption function, being executed by a processor, i.e. determining the  of the mobile device 206 to generate the digital or encrypted signature 224. ); 
encrypting, using the encryption function and the encryption parameter, challenge data to create encrypted authentication data (par 0079 The user interface B of the mobile device 304 presents the user with an option to re-scan the fingerprint, i.e. challenge data to… generates a digital signature , i.e. encrypted authentication data. The mobile device 304 matches the two fingerprints received and generates a digital signature using tokenization techniques.  The mobile device 304 displays a message, i.e. , i.e. challenge  to indicate this on the screen in the user interface C. Once confirmed, another interface may request the customer 106 to enter a password associated with the POS terminal 104. Once confirmed, another interface may request, i.e. challenge,  the customer 106 to enter a password, i.e. challenge data,  to  associated with the POS terminal 104 to generate the digital signature of the fingerprint    and par 0022 The POS terminal sends a notification, i.e. challenge  to the mobile device to confirm the payment transaction, that is to authorize by re-entering the fingerprint, i.e. challenge data, to generate the digital signature,  on their respective device,); 
receiving, during an authentication process, encrypted challenge data for authenticating the user from a network based authentication device ( par 0084 the POS terminal further encrypts the received digital signature, i.e. encrypted challenge data,  and transmits the encrypted signature via a communication network, e.g., the USB/Wi-Fi connection (step 408), to a central server, such as the payment processing system 114 ); and 
determining, using the computing device during the authentication process, whether to authenticate the user using a comparison of the encrypted authentication data to the encrypted challenge data( par 0085 the PPS 114 deconstructs or analyzes the payment instrument matching with the buyer digital signature to determine identifier information of the customer 102, and optionally, the merchant 103. The PPS 114 also identifies a financial account connected to the buyer based on the identifier information of the user 107 (step 416). So determining the digital signature to authenticate the user).  
 Dorogusker does not explicitly disclose a challenge data to create encrypted authentication data.
However, Abidin discloses a challenge data to create encrypted authentication data(par 0039  request for authentication received at the second server 110, the mobile phone 200 will sign (using the private key) a received challenge data and provide a signed version of the same back to the second server 110).

Motivateion would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate signing the received challenge data taught by Abidin into signing the biometric signature data of Dorogusker to yield a predictable result, which reduce computational resource requirement by the external device scanner. Thus, to improve the general user handling of passwords, in a session environment, further improving the overall usability(par 0004).


As per claims 9-12 and 14, those methods claims are rejected based on the same rational set forth the device claims 2-5, and 7 respectively.

 	As per claim 15, Dorogusker discloses  A computing device for authenticating a user using encrypted biometric data without distributing unencrypted biometric data or decrypting biometric data during authentication, the computing device comprising: 
 	 means (fig.2, par 0063 the biometric scanner 240 ) for receiving a first set of data points representing a biometric characteristic of a user (par 0007 biometric characteristics as a method of payment using a mobile device, and par 0022 the customer registers his fingerprint on his personal mobile device, using a biometric scanner provided with the mobile phone. The mobile device, through a biometric sensor, receives the fingerprint (either as an image or a set of points) and computes a digital signature by, for example, by adding a token to the received fingerprint. And fig.4a, receiver ); 
means (fig.2, par 0063 the Fingerprint Minutiae set 222  )for determining an encryption parameter of an encryption function using the first set of data points (par 0065 the biometric scanner 240, when scanning a fingerprint, determines sets of minutia and ridge points, such as ridge endings, directional information, and bifurcations of the ridge patterns extracted from the input fingerprint, hereinafter referred to as minutiae set 222.  And 0066 the biometric scanner 240 sends the minutiae sets to a signature component 214 , i.e. encryption parameter of an encryption function, being executed by a processor, i.e. determining the  of the mobile device 206 to generate the digital or encrypted signature 224 ); 
means  (fig.2,  par 0063 The signature component 214   ) for encrypting, using the encryption function and the encryption parameter, challenge data to create encrypted authentication data ( par 0079 The user interface B of the mobile device 304 presents the user with an option to re-scan the fingerprint, i.e. challenge data to… generates a digital signature , i.e. encrypted authentication data. The mobile device 304 matches the two fingerprints received and generates a digital signature using tokenization techniques.  The mobile device 304 displays a message, i.e. , i.e. challenge  to indicate this on the screen in the user interface C. Once confirmed, another interface may request the customer 106 to enter a password associated with the POS terminal 104. Once confirmed, another interface may request, i.e. challenge,  the customer 106 to enter a password, i.e. challenge data,  to  associated with the POS terminal 104 to generate the digital signature of the fingerprint    and par 0022 The POS terminal sends a notification, i.e. challenge  to the mobile device to confirm the payment transaction, that is to authorize by re-entering the fingerprint, i.e. challenge data, to generate the digital signature,  on their respective device); 
means  (fig.2, Payment processing system242  .)for receiving, during an authentication process, encrypted challenge data for authenticating the user from a network based authentication device; ( par 0084 the POS terminal further encrypts the received digital signature, i.e. encrypted challenge data,  and transmits the encrypted signature via a communication network, e.g., the USB/Wi-Fi connection (step 408), to a central server, such as the payment processing system 114)and 
means ( fig.2, comparator 244 )  for determining, using the computing device during the authentication process, whether to authenticate the user using a comparison of the encrypted authentication data to the encrypted challenge data ( par 0085 the PPS 114 deconstructs or analyzes the payment instrument matching with the buyer digital signature to determine identifier information of the customer 102, and optionally, the merchant 103. The PPS 114 also identifies a financial account connected to the buyer based on the identifier information of the user 107 (step 416). So determining the digital signature to authenticate the user).  
 Dorogusker does not explicitly disclose a challenge data to create encrypted authentication data.
However, Abidin discloses a challenge data to create encrypted authentication data(par 0039  request for authentication received at the second server 110, the mobile phone 200 will sign (using the private key) a received challenge data and provide a signed version of the same back to the second server 110).
Motivateion would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate signing the received challenge data taught by Abidin into signing the biometric signature data of Dorogusker to yield a predictable result, which reduce computational resource requirement by the external device scanner. Thus, to improve the general user handling of passwords, in a session environment, further improving the overall usability(par 0004).

As per claim 16, Dorogusker in view of Abidin discloses the computing device of claim 15, Dorogusker discloses wherein the challenge data is a second password ( (par 0079 The user interface B of the mobile device 304 presents the user with an option to re-scan the fingerprint, i.e. challenge data to… generates a digital signature , i.e. encrypted authentication data. The mobile device 304 matches the two fingerprints received and generates a digital signature using tokenization techniques.  The mobile device 304 displays a message, i.e. , i.e. challenge  to indicate this on the screen in the user interface C. Once confirmed, another interface may request the customer 106 to enter a password associated with the POS terminal 104. Once confirmed, another interface may request, i.e. challenge,  the customer 106 to enter a password, i.e. challenge data,  to  associated with the POS terminal 104 to generate the digital signature of the fingerprint).  

As per claim 17, Dorogusker in view of Abidin discloses the computing device of claim 15, Dorogusker discloses wherein the challenge data is a second set of data points representing a second biometric characteristic of the user (par 0022 The POS terminal sends a notification to the mobile device to confirm the payment transaction, that is to authorize by re-entering the fingerprint , i.e. can be seen as second set of data points, on their respective device and 0051 The biometric sensor 120 implements a tokenization technique, similar to the one used at the time of fingerprint registration, to generate another digital signature or representation of the imprint in response to the captured fingerprint at the merchant's location. And par 0067 To generate a digital signature 224 of the received fingerprint or minutiae sets representing the fingerprints, the signature component 214 obtains the minutiae set(s) and extracts features,, i.e. second set of points of the re-entry of the fingerprints).  
  

As per claim 18, Dorogusker in view of Abidin discloses the computing device of claim 1, Abidin disclsoes wherein the means for determining, during the authentication process, whether to authenticate the user based upon the encrypted authentication data comprises: 
Means ( par 0033 , client device identifying the received challenged data) for identifying encrypted challenge data ( par 0033 a client device such as client device 102 is authenticated using a challenge-response authentication schema and par 0037  the public key of the key pair and relating to the biometric data for the user has previously been distributed, e.g. to the first 108 and the second server 110. In the first server 108 with the purpose of accessing the privileged information at the first server 108, the first server 108 uses the public key to determining the validity of the previously received signed version of the challenge data element. If it is determined that the challenge data element is validly signed, the user is authenticated, S7. As understood, the private and public key (of the key pair) may be formed and used according to any known public key algorithm ):); and 
Means ( par 0015 code for authenticating the user  ) for authenticating the user based upon a match between the encrypted challenge data and the encrypted authentication data (par 0015 code for authenticating the user by validating the signed version of the challenge data element using a previously stored public key relating to the user ).  

As per claim 19, Dorogusker in view of Abidin discloses the computing device of claim 18, Abidin discloses  wherein the computing device further comprises:
 Means ( par 0037 the second server 110 ) for receiving a second set of data points representing a biometric characteristic, or a password entered during the authentication process (par 0037 the public key of the key pair and relating to the biometric data for the user has previously been distributed, e.g. to the first 108 and the second server 110. In the first server 108 with the purpose of accessing the privileged information at the first server 108, the first server 108 uses the public key to determining the validity of the previously received signed version of the challenge data element. If it is determined that the challenge data element is validly signed, the user is authenticated ); 
Means (par 0037 the first server 108 uses, i.e. selecting,  the public key, i.e. encryption parameter, ) for selecting a second encryption parameter of the encryption function using the second set of data points ; and
 Means ( par 0039 the second server   again provides a fingerprint for accessing 110, a single sign-on procedure is provided.) for encrypting, using the encryption function and the second encryption parameter, second challenge data to create the encrypted challenge data (par 0013 a client device and an authentication server connected there-between using a network connection, the authentication system configured for single sign-on of a user operating the client device, the authentication system configured for receiving, at the client device, a user specific data element, wherein the user specific data element comprises biometric data relating to the user, forming, at the client device, a key pair based on the user specific data element, a previously selected data element stored at the client device and an ID of the user, wherein the key pair comprises a public and a private key, and wherein the previously selected data element comprises information individually selected by the user, receiving, at the server, a request for authentication, transmitting, from the server to the client device, a challenge data element, signing, at the client device, the challenge data element using the private key, transmitting, from the client device to the server, a signed version of the challenge data element, and authenticating, at the server, the user by validating the signed version of the challenge data element using a previously stored public key relating to the user ).  

As per claim 21, Dorogusker in view of Abidin discloses the computing device of claim 1, Dorogusker discloses wherein the operations of determining the encryption parameter comprise:  applying a function to quantize the first set of data points (( par 0162 The cryptographic component allows for the encryption and/or decryption of provided data. The cryptographic component allows for both symmetric and asymmetric (e.g., Pretty Good Protection (PGP)) encryption and/or decryption. The cryptographic component may employ cryptographic techniques such as, but not limited to: digital certificates (e.g., X.509 authentication framework), digital signatures, dual signatures, enveloping, password access protection, public key management, and/or the like. The cryptographic component will facilitate numerous (encryption and/or decryption) security protocols such as, but not limited to: checksum, Data Encryption Standard (DES), Elliptical Curve Encryption (ECC), International Data Encryption Algorithm (IDEA), Message Digest 5 (MD5, which is a one way hash operation), passwords, Secure Socket Layer (SSL)).  


Claim(s) 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker US 2022/0366424 in view of Abidin US 2018/0332029 in view of Bhattacharyyar et al US 10/862883.

As per claim 6, Dorogusker in view of Abidin discloses the computing device of claim 1, the combination does not explicitly disclose wherein the encryption function is a McEliece encryption function, and wherein the encryption parameter comprises one or more of a coding algorithm, a generator matrix, a scrambler matrix, a permutation matrix, or an error vector.  
However, Bhattacharyyar disclose wherein the encryption function is a McEliece encryption function, and wherein the encryption parameter comprises one or more of a coding algorithm, a generator matrix, a scrambler matrix, a permutation matrix, or an error vector (fig.4, col 10, lines 35-40 the RSA encryption algorithm (PKCS #1), the Cramer-Shoup cryptosystem, the YAK authenticated key agreement protocol, the NTRUEncrypt cryptosystem, the McEliece cryptosystem , i.e. scrambler matrix  ).  
Motivateion would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate signing the received challenge data taught by Abidin into signing the biometric signature data of Dorogusker to yield a predictable result, which reduce computational resource requirement by the external device scanner. based on the McEliece cryptosystem for fingerprint of Bhattacharyya, because doing so would digital signature schemes to authenticate user.

 As per claim 13, this method claim is rejected based on the same rational set forth the claim device claim 6.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Gehrmann US 2021/0075785 discloses digitally signing the at least one received second set of transformed biometric data for which there is a match; submitting the digitally signed second set of biometric data to the trusted network node; receiving, from the trusted network node in case the trusted network node successfully verifies the digitally signed second set of biometric data, an authentication grant, wherein the user is authenticated at the client device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496